In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo

                                       No. 07-12-00480-CV


    INITIATIVES HEALTHCARE, INC., A DELAWARE CORPORATION, INITIATIVES
      HEALTHCARE, LLC, A DELAWARE LIMITED LIABILITY COMPANY, ET AL.,
                               APPELLANTS

                                                V.

                   DIVLEND EQUIPMENT LEASING, L.L.C., APPELLEE

                             On Appeal from the 72nd District Court
                                     Lubbock County, Texas
            Trial Court No. 2012-502,283, Honorable Ruben Gonzales Reyes, Presiding

                                          May 8, 2013

                      ORDER ON NOTICE OF BANKRUPTCY
                   Before CAMPBELL AND HANCOCK AND PIRTLE, JJ.


          This is an accelerated appeal from the trial court’s interlocutory order denying

    special appearances filed by Appellants, 1 Initiatives Healthcare, Inc., Initiatives

    Healthcare, LLC, John Edward McEachern, Dario Lorenzo Lizarraga, Michael F.

    Boyer, and Gary Faulkner in a suit brought by Appellee, Divlend Equipment Leasing,



1
See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(7) (W EST SUPP. 2012).
 L.L.C. on guaranty agreements executed by Appellants. The clerk’s record and briefs

 have been filed.


      On April 22, 2013, Faulkner filed a Notice of Bankruptcy in this Court

accompanied by a copy of the first page of his voluntary petition for bankruptcy which

shows that on that same date, he filed for bankruptcy under chapter 7 of the United

States Bankruptcy Code in Case No. 4:13-bk-06419. The proceeding was filed in the

United States Bankruptcy Court for the District of Arizona and is styled Gary L. Faulkner

and Nancy Jo Zinda, Debtors.


      Pursuant to 11 U.S.C. § 362, an automatic stay is imposed prohibiting the

continuation of any judicial action or proceeding against a debtor. Per Rule 8.2 of the

Texas Rules of Appellate Procedure, this appeal is suspended as to all parties. For

administrative purposes, the appeal is removed from this Court’s docket and abated.

Any documents filed subsequent to the bankruptcy petition will remain pending until

such time as the appeal is reinstated.


      The parties are directed to take appropriate action to advise the Clerk of this

Court of any change in the status of Faulkner’s bankruptcy proceeding which would

affect this appeal. This appeal will be reinstated upon proper motion showing that the

stay has been lifted or terminated by the United States Bankruptcy Court for the District

of Arizona. A certified copy of the order lifting or terminating the stay must be attached

to that motion. See Tex. R. App. P. 8.3(a).




                                              2
      A party may move to sever the appeal with respect to the bankrupt party and

reinstate the appeal with respect to the other parties in accordance with federal law.

See Tex. R. App. P. 8.3(b).


                                              Per Curiam




                                          3